Exhibit 10.2

PHILLIPS-VAN HEUSEN CORPORATION

1997 STOCK OPTION PLAN

(As Amended Through September 21, 2006)







            1.         Purpose.  The purposes of the 1997 Stock Option Plan (the
"Plan") are to induce certain individuals to remain in the employ, or to
continue to serve as directors, of Phillips-Van Heusen Corporation (the
"Company") and its present and future subsidiary corporations (each a
"Subsidiary"), as defined in Section 424(f) of the Internal Revenue Code of
1986, as amended (the "Code"), to attract new individuals to enter into such
employment or service and to encourage such individuals to secure or increase on
reasonable terms their stock ownership in the Company.  The Board of Directors
of the Company (the "Board") believes that the granting of stock options (the
"Options") under the Plan will promote continuity of management and increased
incentive and personal interest in the welfare of the Company by those who are
or may become primarily responsible for shaping and carrying out the long range
plans of the Company and securing its continued growth and financial success.
 Options granted hereunder are intended to be either (a) "incentive stock
options" (which term, when used herein, shall have the meaning ascribed thereto
by the provisions of Section 422(b) of the Code) or (b) options which are not
incentive stock options ("non-incentive stock options") or (c) a combination
thereof, as determined by the Committee (the "Committee") referred to in Section
5 at the time of the grant thereof.




            2.         Effective Date of the Plan.  The Plan became effective on
April 29, 1997.




            3.         Stock Subject to Plan.  2,500,000 of the authorized but
unissued shares of the common stock, $1.00 par value, of the Company (the
"Common Stock") are hereby reserved for issue upon the exercise of Options
granted under the Plan; provided, however, that the number of shares so reserved
may from time to time be reduced to the extent that a corresponding number of
issued and outstanding shares of the Common Stock are purchased by the Company
and set aside for issue upon the exercise of Options.  If any Options expire or
terminate for any reason without having been exercised in full, the unpurchased
shares subject thereto shall again be available for the purposes of the Plan.




4.         Administration.

A.         Except as otherwise provided in paragraph B of Section 4, the Plan
shall be administered by the Committee.  Subject to the express provisions of
the Plan, the Committee shall have complete authority, in its discretion, to
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it, to determine the terms and provisions of the respective option
agreements or certificates (which need not be identical), to determine the
individuals (each a "Participant") to whom and the times and the prices at which
Options shall be granted, the periods during which each Option shall be
exercisable, the number of shares of the Common Stock to be subject to each
Option and whether such Option shall be an incentive stock option or a
non-incentive stock option and to make all other determinations necessary or
advisable for the administration of the Plan.  In making such determinations,
the Committee may take into account the nature of the services rendered by the
respective individuals, their present





1







--------------------------------------------------------------------------------

and potential contributions to the success of the Company and the Subsidiaries
and such other factors as the Committee in its discretion shall deem relevant.
 The Committee’s determination on the matters referred to in this Section 4
shall be conclusive.  Any dispute or disagreement which may arise under or as a
result of or with respect to any Option shall be determined by the Committee, in
its sole discretion, and any interpretations by the Committee of the terms of
any Option shall be final, binding and conclusive.

B.         The Chairman of the Board or, if the Chairman is not an executive
officer of the Company, the Chief Executive Officer of the Company or other
executive officer of the Company designated by the Committee who is also a
director (the Chairman, Chief Executive Officer or other designated executive
officer being referred to as the "Designated Director") may administer the Plan
with respect to employees of the Company or a Subsidiary (i) who are not
officers of the Company subject to the provisions of Section 16 of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") and (ii) whose
compensation is not subject to the provisions of Section 162(m) of the Code.
 The authority of the Designated Director and Options granted by the Designated
Director shall be subject to such terms, conditions, restrictions and
limitations as may be imposed by the Board, including, but not limited to, a
limit on the aggregate number of shares of Common Stock subject to Options that
may be granted in any one calendar year by the Designated Director to all such
employees of the Company and its Subsidiaries and a maximum number of shares
that may be subject to Options granted under the Plan in any one calendar year
to any single employee by the Designated Director.  Unless and until the Board
shall take further action, the maximum number of shares of Common Stock that may
be subject to Options granted under the Plan, the Company's 2000 Stock Option
Plan and any other stock option plan then in effect in any one calendar year by
the Designated Director shall be 100,000 in the aggregate and the maximum number
of shares of Common Stock that may be subject to Options granted under the Plan,
the Company's 2000 Stock Option Plan and any other stock option plan then in
effect in any one calendar year by the Designated Director to any single
employee shall be 5,000 in the aggregate.  Any actions duly taken by the
Designated Director with respect to the grant of Options to such employees shall
be deemed to have been taken by the Committee for purposes of the Plan.

5.         Committee.  The Committee shall consist of two or more members of the
Board.  It is intended that all of the members of the Committee shall be
"non-employee directors" within the meaning of Rule 16b-3(b)(3) promulgated
under the Exchange Act, and "outside directors" within the contemplation of
Section 162(m)(4)(C)(i) of the Code.  The Committee shall be appointed annually
by the Board, which may at any time and from time to time remove any members of
the Committee, with or without cause, appoint additional members to the
Committee and fill vacancies, however caused, in the Committee.  A majority of
the members of the Committee shall constitute a quorum.  All determinations of
the Committee shall be made by a majority of its members present at a meeting
duly called and held, except that the Committee may delegate to any one of its
members the authority of the Committee with respect to the grant of Options to
any person who shall not be an officer and/or director of the Company and who is
not, and in the judgment of the Committee may not be reasonably expected to
become, a "covered employee" within the meaning of Section 162(m)(3) of the
Code.  Any decision or determination of the Committee reduced to writing and
signed by all of the members of the Committee (or by the member(s) of the
Committee to whom authority has been delegated) shall be fully as effective as
if it had been made at a meeting duly called and held.





2







--------------------------------------------------------------------------------




            6.         Eligibility.  An Option may be granted only to a key
employee of the Company or a Subsidiary or to a director of the Company or a
Subsidiary who is not an employee of the Company or a Subsidiary.




            7.         Option Prices.




A.         The initial per share option price of any Option shall be the price
determined by the Committee, but not less than the fair market value of a share
of the Common Stock on the date of grant; provided, however, that, in the case
of a Participant who owns more than 10% of the total combined voting power of
the Common Stock at the time an Option which is an incentive stock option is
granted to him or her, the initial per share option price shall not be less than
110% of the fair market value of a share of the Common Stock on the date of
grant.




B.         For all purposes of the Plan, the fair market value of a share of the
Common Stock on any date shall be equal to (i) the closing sale price of the
Common Stock on the New York Stock Exchange on the business day preceding such
date or (ii) if there is no sale of the Common Stock on such Exchange on such
business day, the average of the bid and asked prices on such Exchange at the
close of the market on such business day.




            8.         Option Term.  Participants shall be granted Options for
such term as the Committee shall determine, not in excess of ten years from the
date of the granting thereof; provided, however, that, in the case of a
Participant who owns more than 10% of the total combined voting power of the
Common Stock at the time an Option which is an incentive stock option is granted
to him or her, the term with respect to such Option shall not be in excess of
five years from the date of the granting thereof.




            9.         Limitations on Amount of Options Granted.




A.         The aggregate fair market value of the shares of the Common Stock for
which any Participant may be granted incentive stock options which are
exercisable for the first time in any calendar year (whether under the terms of
the Plan or any other stock option plan of the Company) shall not exceed
$100,000.




B.         No Participant shall, during any fiscal year of the Company, be
granted Options under the Plan to purchase more than 100,000 shares of the
Common Stock.




            10.       Exercise of Options.




A.         Except as otherwise determined by the Committee at the time of grant,
a Participant may not exercise an Option during the period commencing on the
date of the granting of such Option to him or her and ending on the day next
preceding the third anniversary of such date.  Except as otherwise determined by
the Committee at the time of grant, a Participant may (i) during the period
commencing on the third anniversary of the date of the granting of an Option to
him or her and ending on the day next preceding the fourth anniversary of such
date, exercise such Option with respect to one-third of the shares granted
thereby, (ii) during the period commencing on such fourth anniversary and ending
on the day next preceding the fifth





3







--------------------------------------------------------------------------------

anniversary of the date of the granting of such Option, exercise such Option
with respect to two-thirds of the shares granted thereby, and (iii) during the
period commencing on such fifth anniversary, exercise such Option with respect
to all of the shares granted thereby.




B.         Except as hereinbefore otherwise set forth, an Option may be
exercised either in whole at any time or in part from time to time.




C.         An Option may be exercised only by a written notice of intent to
exercise such Option with respect to a specific number of shares of the Common
Stock and payment to the Company of the amount of the option price for the
number of shares of the Common Stock so specified; provided, however, that, if
the Committee shall in its sole discretion so determine at the time of the grant
of any Option, all or any portion of such payment may be made in kind by the
delivery of shares of the Common Stock having a fair market value equal to the
portion of the option price so paid; provided, further, however, that no portion
of such payment may be made by delivering shares of the Common Stock acquired
upon the exercise of an Option if such shares shall not have been held by the
Participant for at least six months; provided, further, however, that, subject
to the requirements of Regulation T (as in effect from time to time) promulgated
under the Exchange Act, the Committee may implement procedures to allow a broker
chosen by a Participant to make payment of all or any portion of the option
price payable upon the exercise of an Option and receive, on behalf of such
Participant, all or any portion of the shares of the Common Stock issuable upon
such exercise.




D.         The Board may, in its discretion, permit any Option to be exercised,
in whole or in part, prior to the time when it would otherwise be exercisable.




E.         (1)        Notwithstanding the provisions of paragraph A of this
Section 10, in the event that a Change in Control shall occur, then, each Option
theretofore granted to any Participant which shall not have theretofore expired
or otherwise been cancelled or become unexercisable shall become immediately
exercisable in full.  For the purposes of this paragraph E, a "Change in
Control" shall be deemed to occur upon the first to occur of the following
events:

(a)     Any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act), other than a “person” who on April 9, 2004 was the
owner of at least 8% of the Voting Power (as defined below) of the securities of
the Company having Voting Power, becomes a “beneficial owner,” as such term is
used in Rule 13d-3 promulgated under the Exchange Act, of securities with at
least (x) one-quarter but less than one-half of the Voting Power of securities
having Voting Power, unless such acquisition has been approved in advance by at
least three-quarters of the Incumbent Board (as defined in clause (b) below
taking into account the provisos) or (y) one-half of the Voting Power of the
securities of the Company having Voting Power;




(b)     Individuals who, as of April 9, 2004, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
April 9, 2004 whose election, or nomination for election by the Company’s
stockholders, was





4







--------------------------------------------------------------------------------

approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person (as defined below) other than the Board;




(c)     Consummation of a reorganization, merger, consolidation or a sale or
other disposition of all or substantially all of the assets of the Company
(each, a “Business Combination”), in each case unless, following such Business
Combination, (w) all or substantially all of the Persons that were the
beneficial owners of the outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) and the Voting Power of the securities of
the Company having Voting Power, immediately prior to such  Business
Combination, beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and more than 50% of the combined voting
power of the then-outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that, as
a result of such transaction, owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Voting
Power of the securities of the Company having Voting Power, as the case may be
(there being excluded from securities held by such security holders of the
corporation resulting from the Business Combination, but not from the securities
with Voting Power of the corporation resulting from such Business Combination,
any securities with Voting Power received by Affiliates (as defined below) of
such other company in exchange for securities of such other company or, if such
other company is the surviving company and its securities remain unchanged, any
securities of such other company with Voting Power held by an Affiliate of such
other company immediately prior to the Business Combination), (x) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined Voting Power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed in the Company
prior to the Business Combination, and (y) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination, whichever occurs first; or




(d)     Approval by the stockholders of the Company of (A) a liquidation of all
or substantially all of the Company’s assets or (B) a dissolution of the
Company.





5







--------------------------------------------------------------------------------

Notwithstanding the foregoing, “Change in Control” with respect to any
Participant shall be as defined in the Participant's employment agreement, if
any, with the Company or a Subsidiary, unless such employment agreement provides
otherwise.  For the purposes of this paragraph (1), (i) the term “Affiliate”
shall mean any Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
any other Person, (ii) the term “Person” shall mean any individual, partnership,
firm, trust, corporation or other similar entity, (iii) “Company” shall include
any entity that succeeds to all or substantially all of the business of the
Company, and (iv) “Voting Power” shall mean general voting power under ordinary
circumstances, in the absence of contingencies, to elect the directors of a
corporation.

            (2)        In the event that a Change of Control shall occur, then,
from and after the time of such event, neither the provisions of this Section
10(e) nor any of the rights of any Participant hereunder shall be modified or
amended in any way.




F.         Notwithstanding any other provision of the Plan to the contrary,
including, but not limited to, the provisions of paragraph D of Section 10, if
any Participant shall have effected a Hardship Withdrawal from a 401(k) Plan
maintained by the Company and/or one or more of the Subsidiaries, then, during
the period of one year commencing on the date of such Hardship Withdrawal, such
Participant may not exercise any Option using cash.  For the purpose of this
paragraph F, a "Hardship Withdrawal" shall mean a distribution to a Participant
provided for in Reg. § 1.401(k)-1(d)(1)(ii) promulgated under Section
401(k)(2)(B)(i)(IV) of the Code or an analogous provision of the Puerto Rico
Internal Revenue Code of 1994, as amended (the "Puerto Rico Code") and the
regulations promulgated thereunder, and a "401(k) Plan" shall mean a plan which
is a "qualified plan" within the contemplation of Section 401(a) of the Code or
an analogous provision of the Puerto Rico Code which contains a "qualified cash
or deferred arrangement" within the contemplation of Section 401(k)(2) of the
Code or an analogous provision of the Puerto Rico Code.




            11.       Transferability.  No Option shall be assignable or
transferable except by will and/or by the laws of descent and distribution and,
during the life of any Participant, each Option granted to him or her may be
exercised only by him or her.




            12.       Termination of Employment or Service.  Except as otherwise
determined by the Committee, in the event a Participant leaves the employ, or
ceases to serve as a director, of the Company and the Subsidiaries, whether
voluntarily or otherwise but other than by reason of his or her death or
retirement, each Option theretofore granted to him or her which shall not have
theretofore expired or otherwise been cancelled shall, to the extent exercisable
on the date of such termination of employment or service and not theretofore
exercised, terminate upon the earlier to occur of (x) the expiration of (i) 30
days after the date of such Participant’s termination of employment or cessation
of service, if such option was granted on or prior to December 18, 2001 or (ii)
90 days after the date of such Participant's termination of employment or
cessation of service, if such option was granted after December 18, 2001; and
(y) the date of termination specified in such Option.  Notwithstanding the
foregoing, except as otherwise determined by the Committee, if a Participant is
terminated for cause (as defined herein), each Option theretofore granted to him
or her which shall not have theretofore expired or otherwise been cancelled
shall, to the extent not theretofore exercised, terminate forthwith.  Except as
otherwise determined by the Committee, in the event a Participant leaves the
employ, or ceases to serve as a director, of





6







--------------------------------------------------------------------------------

the Company and the Subsidiaries by reason of his or her retirement, each Option
theretofore granted to him or her which shall not have theretofore expired or
otherwise been cancelled shall become immediately exercisable in full and shall,
to the extent not theretofore exercised, terminate upon the earlier to occur of
the expiration of three years after the date of such retirement and the date of
termination specified in such Option.  Except as otherwise determined by the
Committee, in the event a Participant’s employment, or service as a director,
with the Company and the Subsidiaries terminates by reason of his or her death,
each Option theretofore granted to him or her which shall not have theretofore
expired or otherwise been cancelled shall become immediately exercisable in full
and shall, to the extent not theretofore exercised, terminate upon the earlier
to occur of the expiration of three months after the date of the qualification
of a representative of his or her estate and the date of termination specified
in such Option.  For purposes of the foregoing, (a) the term "cause" shall mean:
 (i) the commission by the Participant of any act or omission that would
constitute a crime under federal, state or equivalent foreign law, (ii) the
commission by the Participant of any act of moral turpitude, (iii) fraud,
dishonesty or other acts or omissions that result in a breach of any fiduciary
or other material duty to the Company and/or the Subsidiaries, (iv) continued
alcohol or other substance abuse that renders the Participant incapable of
performing his or her material duties to the satisfaction of the Company and/or
the Subsidiaries or (v) as defined in the Participant’s employment agreement, if
any, with the Company or a Subsidiary and (b) the term "retirement" shall mean
(i) the termination of a Participant’s employment with the Company and all of
the Subsidiaries (A) other than for cause or by reason of his or her death and
(B) on or after the earlier to occur of (I) the first day of the calendar month
in which his or her 65th birthday shall occur and (II) the date on which he or
she shall have both attained his or her 55th birthday and completed 10 years of
employment with the Company and/or the Subsidiaries or (ii) the termination of a
Participant’s service as a director with the Company and all of the Subsidiaries
(A) other than for cause or by reason of his or her death and (B) on or after
the first day of the calendar month in which his or her 65th birthday shall
occur.




            13.       Adjustment of Number of Shares.  In the event that (i) a
dividend shall be declared upon the Common Stock payable in shares of the Common
Stock or (ii) any other change in the Common Stock that would be considered an
equity restructuring (within the meaning of Financial Accounting Standards No.
123R),  then the number of shares of the Common Stock then subject to any Option
and the number of shares of the Common Stock reserved for issuance in accordance
with the provisions of the Plan but not yet covered by an Option and the number
of shares set forth in paragraph B of Section 9 shall be adjusted to prevent
dilution or enlargement of rights by adding to each share the number of shares
which would be distributable thereon if such shares had been outstanding on the
date fixed for determining the stockholders entitled to receive such stock
dividend or subject to such other change. In the event that there shall be any
change, other than as specified in this Section 13, in the number or kind of
outstanding shares of the Common Stock, or of any stock or other securities into
which the Common Stock shall have been changed, or for which it shall have been
exchanged, then, if the Committee shall, in its sole discretion, determine that
such change equitably requires an adjustment in the number or kind of shares to
prevent dilution or enlargement of rights, then subject to any Option and the
number or kind of shares reserved for issuance in accordance with the provisions
of the Plan but not yet covered by an Option and the number or kind of shares
referred to in paragraph B of Section 9, such adjustment shall be made by the
Committee and shall be effective and binding for all purposes of the Plan and of
each





7







--------------------------------------------------------------------------------

stock option agreement or certificate entered into in accordance with the
provisions of the Plan. In the case of any substitution or adjustment in
accordance with the provisions of this Section 13, the option price in each
stock option agreement or certificate for each share covered thereby prior to
such substitution or adjustment shall be adjusted to the extent, if any,
necessary to maintain the same aggregate intrinsic value (within the meaning of
Financial Accounting Standards No. 123R) of the total award being substituted
for or adjusted in accordance with the provisions of this Section 13.  No
adjustment or substitution provided for in this Section 13 shall require the
Company to sell a fractional share under any stock option agreement or
certificate.  In the event of the dissolution or liquidation of the Company, or
a merger, reorganization or consolidation in which the Company is not the
surviving corporation, then, except as otherwise provided in the second sentence
of this Section 13, each Option, to the extent not theretofore exercised, shall
terminate forthwith.




            14.       Purchase for Investment, Withholding and Waivers.  Unless
the shares to be issued upon the exercise of an Option by a Participant shall be
registered prior to the issuance thereof under the Securities Act of 1933, as
amended, such Participant will, as a condition of the Company’s obligation to
issue such shares, be required to give a representation in writing that he or
she is acquiring such shares for his or her own account as an investment and not
with a view to, or for sale in connection with, the distribution of any thereof.
 In the event of the death of a Participant, a condition of exercising any
Option shall be the delivery to the Company of such tax waivers and other
documents as the Committee shall determine.  In the case of each non-incentive
stock option, a condition of exercising the same shall be the entry by the
person exercising the same into such arrangements with the Company with respect
to withholding as the Committee may determine.




            15.       No Stockholder Status.  Neither any Participant nor his or
her legal representatives, legatees or distributees shall be or be deemed to be
the holder of any share of the Common Stock covered by an Option unless and
until a certificate for such share has been issued.  Upon payment of the
purchase price thereof, a share issued upon exercise of an Option shall be fully
paid and non-assessable.




            16.       No Restrictions on Corporate Acts.  Neither the existence
of the Plan nor any Option shall in any way affect the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Common Stock or the rights thereof, or dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding whether of a similar
character or otherwise.




            17.       No Employment Right.  Neither the existence of the Plan
nor the grant of any Option shall require the Company or any Subsidiary to
continue any Participant in the employ of the Company or such Subsidiary.




            18.       Termination and Amendment of the Plan.  The Board may at
any time terminate the Plan or make such modifications of the Plan as it shall
deem advisable; provided, however, that the Board may not without further
approval of the holders of a majority of the shares of the





8







--------------------------------------------------------------------------------

Common Stock present in person or by proxy at any special or annual meeting of
the stockholders, increase the number of shares as to which Options may be
granted under the Plan (as adjusted in accordance with the provisions of Section
13), or change the class of persons eligible to participate in the Plan, or
change the manner of determining the option prices.  Except as otherwise
provided in Section 13, no termination or amendment of the Plan may, without the
consent of the Participant to whom any Option shall theretofore have been
granted, adversely affect the rights of such Participant under such Option.  The
Committee may not, without further approval of the holders of a majority of the
shares of the Common Stock present in person or by proxy at any special or
annual meeting of the stockholders, amend any outstanding Option to reduce the
option price, or cancel any outstanding Option and contemporaneously award a new
Option to the same optionee for substantially the same number of shares at a
lower option price.




            19.       Expiration and Termination of the Plan.  The Plan shall
terminate on April 28, 2007 or at such earlier time as the Board may determine.
 Options may be granted under the Plan at any time and from time to time prior
to its termination.  Any Option outstanding under the Plan at the time of the
termination of the Plan shall remain in effect until such Option shall have been
exercised or shall have expired in accordance with its terms.




            20.       Options for Outside Directors.




A.         A director of the Company who is not an employee of the Company or a
Subsidiary (an "Outside Director") shall be eligible to receive, in addition to
any other Option which he or she may receive pursuant to Section 6, an annual
Option.  Except as otherwise provided in this Section 20, each such Option shall
be subject to all of the terms and conditions of the Plan.




B.         I.          At the first meeting of the Board immediately following
each Annual Meeting of the Stockholders of the Company, each Outside Director
shall be granted an Option, which shall be a non-incentive stock option, to
purchase 10,000 shares of the Common Stock.  Notwithstanding the foregoing, an
Outside Director may not receive a grant under this Section 20 for any year if
and to the extent such Outside Director receives a grant of options to purchase
Common Stock under any other Company stock option plan then in effect solely for
his or her services as a director of the Company for such year and the aggregate
number of shares of Common Stock issuable upon the exercise of all such options
granted for such year would exceed 10,000.




            II.         The initial per share option price of each Option
granted to an Outside Director shall under this Section 20 be equal to the fair
market value of a share of the Common Stock on the date of grant.




            III.       The term of each Option granted to an Outside Director
shall be ten years from the date of the granting thereof.




            IV.       All or any portion of the payment required upon the
exercise of an Option granted to an Outside Director may be made in kind by the
delivery of shares of the Common Stock having a fair market value equal to the
portion of the option price so paid.








9







--------------------------------------------------------------------------------

C.         The provisions of this Section 20 may not be amended except by the
vote of a majority of the members of the Board and by the vote of a majority of
the members of the Board who are not Outside Directors.













10





